Noble App. No. 281. On September 25, 2000, appellant filed this appeal as a discretionary appeal and a claimed appeal of right. It appearing to the court that this appeal originated in the court of appeals and invokes the appellate jurisdiction of the Supreme Court,
IT IS ORDERED by the court, sua sponte, that this appeal shall be designated an appeal of right under S.Ct.Prac.R. II(1)(A)(1) and shall proceed accordingly.
IT IS FURTHER ORDERED by the court that the Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Noble County and the parties shall brief this case in accordance with S.Ct.Prac.R. VI.